I-Iowe, J.
This is a suit to annul a judgment for want of citation.
The defendant relied upon the exception of res judicata, among other defenses, and this exception was sustained by the lower court. The-plaintiff has appealed.
We see no error in the judgment. The citation was addressed to G. Reinhardt) instead of G. Neidhardt. In an action to enjoin the sale of plaintiff’s property under the judgment rendered on this citation, tiie sole question raised yras whether or not Gottlieb Neidhardt and Gottlieb Reinhardt wore identically the same person. The court decided that the plaintiff’s name was Gottlieb, and that by way of surname some called him Neidhardt and some Reinhardt; and thereupon gave judgment for the defendant. This judgment was not appealed from and seems to have settled the question of identity. But, if Gottlieb Rheinhardt and Gottlieb Neidhardt were merely slightly different names of the same iierson; then the question of the validity of the citation was also finally determined, and became, necessarily, a tiling-adjudged.
Judgment affirmed.
Rehearing refused.